Case 3:17-cv-01765-CSH Document 46-2 Filed 05/16/19 Page 1 of 7




           EXHIBIT B
          Case 3:17-cv-01765-CSH Document 46-2 Filed 05/16/19 Page 2 of 7




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

____________________________________
                                    :
THE STANLEY WORKS ISRAEL LTD. :
f/k/a ZAG INDUSTRIES, LTD.          :
                                    :                  Civil Action No.
                        Plaintiff,  :                  3:17-cv-01765-CSH
v.                                  :
                                    :
500 GROUP, INC. and PAOLO           :
TIRAMANI                            :
                        Defendants. :
____________________________________:                  JUNE 27, 2018

               PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS’
                           FIRST SET OF INTERROGATORIES

         Plaintiff, The Stanley Works Israel Ltd. (“Stanley”), hereby responds to the definitions,

instructions, and interrogatories contained in defendants’ First Set of Interrogatories dated May

8, 2018. Stanley reserves the right to supplement, amend, modify, or correct all or any parts of

any response or objection provided herein.


                                         General Objections

         1.      Stanley objects to the interrogatories to the extent that the defendants seek

information subject to the attorney-client privilege, work product immunity, and/or any other

privilege or immunity. An objection based on attorney-client privilege, work-product immunity

and/or any other applicable privilege or immunity should not be construed as a representation

that such information exists or existed. Nothing contained in Stanley’s responses is intended to

be, or shall be deemed to be, a waiver of any such applicable privilege or immunity.

         2.      Stanley objects to defendants’ interrogatories to the extent the defendants seek to

impose on Stanley obligations beyond those of the Federal Rules of Civil Procedure and/or the


{W2999403;2}
          Case 3:17-cv-01765-CSH Document 46-2 Filed 05/16/19 Page 3 of 7




INTERROGATORY NO. 8:

Identify all persons with knowledge concerning the payment by Plaintiff to 500 Group

{W2999403;2}                                  9
          Case 3:17-cv-01765-CSH Document 46-2 Filed 05/16/19 Page 4 of 7




referenced in Paragraph 25 of the Amended Complaint, including, but not limited to persons with
knowledge of the facts and circumstances surrounding the claim that Plaintiff “mistakenly
omitted to deduct $600,000 from the total…”

OBJECTION: Stanley objects to this interrogatory to the extent that it asks Stanley to
identify all persons with knowledge of a certain fact. To the best of its knowledge, Stanley
will identify persons employed by Stanley with such knowledge prior to the contemplation
of and filing of this lawsuit.

RESPONSE: Theodore Morris, Efrat Fixler, Dalia Mergi, Klara Tunkel, Roni Arie, Tali
Waysbort, Dean Albanesi.




{W2999403;2}                                  10
          Case 3:17-cv-01765-CSH Document 46-2 Filed 05/16/19 Page 5 of 7




INTERROGATORY NO. 14:

Identify the person or persons at Stanley who authorized the wire transfers of funds due under
the Settlement Agreement to 500 Group and its representatives.

RESPONSE: Efrat Fixler and Tali Waysbort




{W2999403;2}                                   11
Case 3:17-cv-01765-CSH Document 46-2 Filed 05/16/19 Page 6 of 7
          Case 3:17-cv-01765-CSH Document 46-2 Filed 05/16/19 Page 7 of 7




                               CERTIFICATION OF SERVICE

         This is to certify that a copy of the foregoing was e-mailed and mailed, postage

prepaid, on this 27th day of June, 2018 to:

Peter E. Strniste, Jr.
Robinson & Cole LLP
280 Trumbull Street
Hartford, Connecticut 06103
Tel: 860-275-8200
Fax: 860-275-8299
pstrniste@rc.com

                                              /s/ Brian A. Daley______________
                                              Brian A. Daley




{W2999403;2}                                     14
